Case 2:20-cv-01536-DSF-PJW Document 25 Filed 07/30/21 Page 1 of 1 Page ID #:139

                                                                                  JS-6
   1

   2

   3

   4

   5

   6

   7

   8
                                    UNITED STATES DISTRICT COURT
   9
                                   CENTRAL DISTRICT OF CALIFORNIA
  10

  11
       LIANA KRMZYAN, an individual;              Case No. 2:20-cv-01536 DSF (PJWx)
  12
                             Plaintiff,               ORDER ON STIPULATION TO
  13                                                  DISMISS WITH PREJUDICE
       vs.
  14
       BMW OF NORTH AMERICA, LLC, a
  15   Delaware Limited Liability Company;
       and DOES 1 to 25;
  16
                             Defendants.
  17

  18

  19
                The Court having reviewed plaintiff LIANA KRMZYAN’s and Defendant
  20
       BMW of North America, LLC’s Stipulation to Dismiss with Prejudice, and good
  21
       cause appearing therefore, the Court hereby dismisses the case, with prejudice, with
  22   each party to bear its own costs.
  23            IT IS SO ORDERED.
  24   DATED: July 30, 2021
  25
                                               Honorable Dale S. Fischer
  26                                           UNITED STATES DISTRICT JUDGE

  27

  28
                                                           ORDER ON STIPULATION TO DISMISS
       55.622.DRV - 00616983.DOC                -1-                        WITH PREJUDICE
